Stephens, J.
1. When the employer took out a policy of compensation insurance covering its employees for the State of Georgia, and then made a contract of employment in the' State of Georgia with the claimant in this case, this brought the employer within and subject to the workmen’s compensation act, where the employee sustained an injury in the State of Georgia, compensable under this act. And when the employee hied his claim for compensation on account of said injury, he voluntarily elected to come under the act. The facts in this case show that both the employer and the employee voluntarily elected to come under and be bound by the workmen’s compensation act. Under this view, the judgment of the superior court, setting aside the award of the Department of Industrial Eelations as respects the employer, should be reversed, and the award made by that department should be affirmed. The above expresses the view of Judges Jenkins and Sutton. From this Judge Stephens dissents.
2. Since it is provided in the workmen’s compensation act, section 66 as codified and re-enacted in the Code of 1933, § 114-602, that “ every emploj^er who accepts the provisions of this act relative to the payment of compensation shall fully insure and keep fully insured . . his liability hereunder” in some insurance company, etc., and since it is provided in section 72 of the act (Code, § 114-608) that “every policy for the insurance of the compensation herein provided, or against liability therefor, . . shall be deemed to be made subject to the provisions of this act,” it follows that on the hearing before the director of the Department of In*198dustrial Eelations of a claim for compensation by an injured employee against the insurance company, where it appeared from the records of the’ Department of Industrial Eelations, of which the department could and did take cognizance, that the insurance company had issued to the employer a policy of compensation insurance, and the policy was in force on -the date of the accident, the inference is demanded as a matter of law, notwithstanding the policy itself may not have been in evidence, that the insurance company had insured the employer against liability to its employees under the Georgia workmen’s compensation act.
3. The evidence adduced on the hearing before the Department of Industrial Eelations authorized the finding of the department that the accident to the claimant occurred within this State and arose out of and in the course of his employment, and was therefore a compensable accident.
4. The judge of the superior court erred in sustaining the appeal of Manly Construction Company, the employer, and of Employers Liability Assurance Corporation, the insurance carrier, from the judgment of the Department of Industrial Eelations awarding compensation to the claimant against both the employer and the insurance carrier. Stephens, J., agrees to this conclusion, except in so far as it is held that the judge erred in sustaining the appeal of Manly Construction Company, the employer. Stephens, J., is of the opinion that the judge did not err in sustaining the appeal of Manly Construction Company, the employer, and dissents from the judgment in so far as it reverses the judgment sustaining the appeal of Manly Construction Company, the employer.

Judgment reversed.

Jenkins, P. J., and Sutton, J., concur. Stephens, J., dissents in pari, as shown above.